Exhibit 10.3
 






MANAGEMENT SERVICE AGREEMENT










Between




CANADIAN LEARNING SYSTEMS CORPORATION




and




SINO-CANADA HIGH SCHOOL






 
1

--------------------------------------------------------------------------------

 




THIS AGREEMENT is dated the January 1st, 2009.


BETWEEN:


(1)
Canadian Learning Systems Corporation, a private company with limited liability
incorporated in the British Virgin Islands (Company Number: 567633 and have its
office at Room 2101, Silver Tower, No. 933, West Zhongshan Road, Shanghai,
200051, People’s Republic of China (hereinafter “CLSC”); and



(2)
Sino-Canada High School is a fully certified Canadian Offshore High School in
China, located at No. 1, Lian Nan Road, Lu Xu Town, Wujing, Suzhou, Jiangsu
(hereinafter “SCHS”).







WHEREAS:-


(1)  
SCHS provides dual diploma and dual curriculums of Canada and Chinese high
school education service to both Chinese and international students in China.



(2)  
CLSC provides education management service to SCHS.





NOW IT IS HEREBY AGREED AS FOLLOWS:-


1.           Education Management Service


1.1
CLSC agrees to provide the education management service to SCHS, while SCHS
agrees CLSC is the exclusive management service provider to SCHS. The education
management service includes but not limited to:



1.1.1  
Coordinate with assigned supervisor from Ministry of Education,British Columbia,
Canada for business issues related to SCHS;



1.1.2  
Train Chinese teachers in aspects of English literature and culture;



1.1.3  
Interview foreign teachers for SCHS whenever it may need;



1.1.4  
Apply with Canadian ministry of education for awarding diploma toSCHS’s
graduating students upon they have earned required credits, etc.;



1.1.5  
Provide overseas expense management service in terms of operatingexpenses,
communications, business travel and staff compensation, etc.;



1.1.6  
Tutor SCHS’s graduating students in terms of application foradmission to
overseas universities and provide every possible servicein the process;



1.1.7  
Provide services related to student exchange program for SCHS.

 
 
2

--------------------------------------------------------------------------------

 

 
2.           Compensation for Services


2.1
SCHS shall pay CLSC a management fee which includes:



(1) Management fee (A) which is calculated based on total number of students on
campus at the end of service period at unit price of Rmb1,400 per student per
month for the period ended March 31, 2009;


(2) Management fee (B) for other services provided by CLSC as described in the
Clause 1.1 which is calculated based on an annual fixed amount of Rmb480,000
amortized over 12 month period plus a floating amount calculated at unit price
of Rmb110 per student per month for the period ended March 31, 2009.


(3) The Management fee (A) and Management fee (B) is subject to review next
quarter.


(4) The Management fee (A) and Management fee (B) are due on demand.


2.2           Any expense that is paid through CLSC on behalf of SCHS, SCHS
shallreimburse CLSC the same amount.


3.           Governing Law


This Agreement and, unless expressly provided therein, shall be governed by and
construed and interpreted in accordance with the laws of the Hong Kong Special
Administrative Region.


4.          Amendments


This term of this Agreement may be renegotiated and amended upon mutually agreed
by both parties. Upon then, new Agreement shall be entered to replace this
Agreement.


5.           Execution


This Agreement will be effective immediately upon duly signed by both parties.
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS whereof this Agreement has been duly executed by all parties hereto
the day and year first above written.







SIGNED by
for and on behalf of Canadian Learning Systems Corporation:
 







SEALED WITH THE COMMON SEAL
of Sino-Canada High School:
 


 
 
 
 
 
 
 
 
 
4